1 U.S. 269 (1788)
1 Dall. 269
TILLIER
versus
WHITEHEAD.
Supreme Court of United States.

Ingersoll for the Plaintiff  Bradford for the Defendant.
Two questions were stated for the Plaintiff  1st, Whether Clement Biddle and Rudolph Tillier were partners generally, or only for certain specific purposes? and 2dly, Whether one partner can devolve over the right of using the firm, without the knowledge and concurrence of the other?
To the first question it was answered by the Defendant's council, and allowed BY THE COURT, that the articles of Co-partnership, being res inter alias acta, the limitations could not be known, and, therefore, ought not to affect the Defendant, if he acted under a legal authority.
With respect to the second question, it was unanimously resolved BY THE COURT, that one, of two partners, may give an authority to a clerk under the firm of the house; and that the clerk may, in consequence thereof, accept bills, and sign, or indorse, notes, in the name of the company. And it was said by M`KEAN, Chief Justice, that this case could not be properly compared with the case of an attorney *270 without power of substitution; for, the attorney cannot exceed the letter of his authority, being nothing more than an agent himself. But each partner is a principal; and it is implied in the very nature of their connection, that each has a right to depute and appoint a clerk to act for both, in matters relative to their joint interest.
Verdict for the Defendant.